DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JPS62178471A to Hideji et al., in view of Japanese Patent Publication No. JP2014133929A to Tsutomu and, with regards to Claim 4, further in view of U.S. Patent No. 8,348,289 to Tanaka et al.
Claim 1: Hideji discloses a rack bar 1 (FIGS. 5-6) comprising:
a rack tooth row 2 including a plurality of rack teeth 4 meshing with pinion teeth (not shown; see second line from the bottom of Page 2 of the attached human translation);
a hardened layer (shaded section shown in FIG. 6) provided continuously over a substantial portion of a circumference of the rack tooth row 2 (i.e., not over an “entire circumference” as recited in Claim 1)); and
a center portion 1 provided inside the hardened layer and having a lower hardness than the hardened layer, wherein
when the rack bar 1 is viewed in an axial direction of the rack bar 1, a depth of the hardened layer at positions i) and ii) increases in this order:
i) a bottom land 6 of the rack teeth 4; and
ii) a back 3 of the rack bar 1 relative to the bottom land 6 (see Page 6 of the attached human translation “the depth of the hardened layer is deepest at the center portion directly behind the rack teeth, and it decreases as the distance from the center portion increases”).
Hideji does not specifically disclose a hardened layer which extends over and entire circumference of the rack tooth row 2, such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6.
 Tsutomu teaches a similar rack bar in which a hardened layer extends over an entire circumference of a rack tooth row (see FIG. 7).  Paragraph [0005] of Tsutomu suggests that “it is difficult to accurately harden only the tooth surface Wa and the back surface Wb” (see the attached machine translation).
In view of the Tsutomu teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the rack bar disclosed by Hideji such that a hardened layer is provided over an entire circumference of the rack tooth row 2, and such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6, because such a modification is shown in the Tsutomu teaching and is a minor distinction from the rack bar shown in FIG. 6 of Hideji.  Such a modification would be the result of combining prior art elements according to known methods to yield a predictable result.  Furthermore, because Hideji discloses that the hardness depth at the back of the rack bar relative to the bottom land is substantially greater than a hardness depth at a bottom land of the rack teeth, it would have been obvious to those having ordinary skill in the art that, according to the modification of Hideji in view of Tsutomu described above, a transition would exist between the back of the rack bar, a side of the rack bar, and a bottom land of the rack teeth, and that the hardness depths would be consistent with the relative depths shown in FIGS. 5-6 of Hideji.
Claim 2: Hideji discloses induction heating the back surface portion of the rack tooth row 2.
Tsutomu also teaches “an induction hardening device for a rack bar for quenching the tooth surface and the back surface of the rack bar by using high frequency induction heating while moving the rack bar in the vertical direction.”  See Paragraph [0001] of the attached machine translation.
In view of the Hideji disclosure and Tsutomu teaching, the Office finds that it would have been obvious to those having ordinary skill in the at the time of filing to provide the hardened layer which extends around an entire circumference of the rack bar row of the rack bar disclosed by Hideji, as modified by Tsutomu, (as described above in the rejection of Claim 1) by induction heating of the entire circumference of the rack tooth row, in order to achieve a specific hardened depth of the rack tooth row.
Claim 4: Hideji discloses a steering apparatus (“rack shaft implemented in a rack and pinion type steering device in such as an automobile”; see the second and third lines from the bottom of Page 2 of the attached human translation).  Although Hideji does not expressly disclose a housing which supports the rack bar disclosed therein, that the rack bar disclosed therein is coupled to wheels of a vehicle, and a pinion shaft supported by the housing so as to rotate about an axis of the pinion shaft, the pinion shaft meshing with the rack tooth row of the rack bar, the pinion shaft being coupled to a steering wheel of the vehicle, the Office cites to Tanaka (merely to introduce an exemplary reference characteristic of the rack-and-pinion steering apparatus art) to support a finding that it would have been obvious to those having ordinary skill in the art at the time of filing to use the rack bar 1 of Hideji in a steering apparatus comprising a housing (similar to the housing 45 shown in Tanaka) and to couple the rack bar 1 of Hideji to wheels of a vehicle (similar to the way rack 5 of Tanaka is coupled to wheels 12), and to provide the steering apparatus with a pinion shaft (similar to the pinion shaft 10 shown in Tanaka) which is supported by the housing so as to rotate around an axis of the pinion shaft, the pinion shaft meshing with the rack tooth row 2 of the rack bar 1, the pinion shaft being coupled to a steering wheel (similar to the steering wheel 2 shown in Tanaka) of the vehicle, in order to support the rack bar and to allow rotary motion of a steering wheel to effect reciprocating motion of the rack bar 1 within the housing to turn the wheels.
Remaining limitations recited in Claim 4 are substantially identical to limitations that define the rack bar recited in Claim 1.
Therefore, the Office notes that Hideji discloses a rack bar 1 (FIGS. 5-6) comprising:
a rack tooth row 2 including a plurality of rack teeth 4 meshing with pinion teeth (not shown; see second line from the bottom of Page 2 of the attached human translation);
a hardened layer (shaded section shown in FIG. 6) provided continuously over a substantial portion of a circumference of the rack tooth row 2 (i.e., not over an “entire circumference” as recited in Claim 1); and
a center portion 1 provided inside the hardened layer and having a lower hardness than the hardened layer, wherein
when the rack bar 1 is viewed in an axial direction of the rack bar 1, a depth of the hardened layer at positions i) and ii) increases in this order:
i) a bottom land 6 of the rack teeth 4; and
ii) a back 3 of the rack bar 1 relative to the bottom land 6 (see Page 6 of the attached human translation “the depth of the hardened layer is deepest at the center portion directly behind the rack teeth, and it decreases as the distance from the center portion increases”).
Hideji does not specifically disclose a hardened layer which extends over and entire circumference of the rack tooth row 2, such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6.
 Tsutomu teaches a similar rack bar in which a hardened layer extends over an entire circumference of a rack tooth row (see FIG. 7).  Paragraph [0005] of Tsutomu suggests that “it is difficult to accurately harden only the tooth surface Wa and the back surface Wb” (see the attached machine translation).
In view of the Tsutomu teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the rack bar disclosed by Hideji such that a hardened layer is provided over an entire circumference of the rack tooth row 2, and such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6, because such a modification is shown in the Tsutomu teaching and is a minor distinction from the rack bar shown in FIG. 6 of Hideji.  Such a modification would be the result of combining prior art elements according to known methods to yield a predictable result.  Furthermore, because Hideji discloses that the hardness depth at the back of the rack bar relative to the bottom land is substantially greater than a hardness depth at a bottom land of the rack teeth, it would have been obvious to those having ordinary skill in the art that, according to the modification of Hideji in view of Tsutomu described above, a transition would exist between the back of the rack bar, a side of the rack bar, and a bottom land of the rack teeth, and that the hardness depths would be consistent with the relative depths shown in FIGS. 5-6 of Hideji.

Response to Arguments
Applicant's arguments filed on 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that “Figs. 5 and 6 of Hideji and Fig. 7 of Tsutomu Cannot be Relied on as Disclosing Relative Dimensions.”  To support this argument, Applicant relies on MPEP 2125(II).  Applicant notes “it is improper to rely on the drawings of a cited reference as disclosing relative dimensions absent a description in the specification indicating that the drawings are to scale.”  In response, the Office notes that it has not solely relied upon the drawings of Hideji.  In particular, Page 6 of the attached human translation (i.e., the written disclosure of Hideji) provides that “the depth of the hardened layer is deepest at the center portion directly behind the rack teeth, and it decreases as the distance from the center portion increases.”  Further, for what it’s worth, MPEP 2125 prohibits patent figures to be used to show precise proportions and particular sizes, when the specification is silent as to such proportions and sizes.  The language of MPEP 2125 seems entirely appropriate to prevent Examiners from relying on rulers to reject claims.  Such practice would likely lead Examiners toward impermissible hindsight construction.  MPEP 2125 does not prohibit patent figures to be used to show generally relative proportions which would be apparent from the naked eye.  As described above, Hideji provides written disclosure relating to the relative hardness depths of various sections of a rack bar.  Even if Hideji didn’t provide such written disclosure, it would be appropriate to use the FIGURES to gauge generally relative proportions which are apparent from the naked eye, and the Office notes that the relative proportions of hardness depths shown in the FIGURES of Hideji are certainly apparent from the naked eye.  As the phrase goes “a picture is worth a thousand words.”  FIGS. 5-6 of Hideji are at least worthy of disclosing the following limitation recited in Claim 1:
“when the rack bar 1 is viewed in an axial direction of the rack bar 1, a depth of the hardened layer at positions i) and ii) increases in this order:
i) a bottom land 6 of the rack teeth 4; and
ii) a back 3 of the rack bar 1 relative to the bottom land 6.”
The Office believes that the argument above renders discussion of FIG. 7 of Tsutomu, in the context of MPEP 2125, unnecessary, irrelevant, and/or moot.
Applicant also argues that the specifications of Hideji and Tsutomu do not describe relative depths of the “hardened layer” at the claimed portions.  This argument is rendered moot in view of the arguments presented above.
Applicant finally argues that “the cited references fail to disclose the claimed depths of the hardened layer.”  To be clear, the claims recite relative depths of a hardened layer.  In response, the Office maintains that the relative depths of the hardened layer recited in Claims 1 and 4 are found to be obvious over the cited references, as used in the rejection of Claims 1 and 4 above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658